DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lee (US 2018/0235072) taken in view of evidence by Poly(p-xylene) and Table 2.2 Material properties of Parylene N, C and D (Fortin).
	The examiner has provided the non-patent literature documents, Poly(p-xylene) and Fortin). The recitation of prior art in the rejection refers to the provided documents.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before Applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claims 1 and 9, Lee discloses a composite substrate ([0004]) (corresponding to a composite substrate). The composite substrate includes at least two metal layers and an insulating structure, the insulating structure includes two liquid crystal polymer layers and an adhesive layer disposed between the liquid crystal polymer layers ([0059]; Fig. 8, provided below) (corresponding to a first metal base material, including a first metal layer and a first insulating layer, wherein the first insulating layer comprises a first surface and a second surface opposite to the first surface, wherein the first surface of the insulating layer faces down and is disposed on the first metal layer; a first bonding layer, disposed on the second surface of the first insulating layer; and a second metal base material, comprising a second metal layer and a second insulating layer, wherein the second insulating layer comprises a third surface and a fourth surface opposite to the third surface, wherein the third surface of the second insulating layer faces down and is disposed on the first bonding layer, wherein the second metal layer is disposed on the fourth surface of the second insulating layer).  
	Lee teaches the adhesive layer is made of an epoxy resin, a phenoxy resin, a poly (acrylic acid) resin, a polyurethane resin, a silicone rubber, a poly-p-xylene resin, a liquid crystal polymer, a bismaleimide resin, a polyimide resin, or at least two of these resin materials ([0048]) (corresponding to the first bonding layer is selected from the group consisting of butyral phenolic resin, silicone rubber resin, parylene resin, urethane resin, and combinations thereof).
Given that Lee discloses the adhesive layer made of a material that overlaps the presently claimed first bonding layer, including silicone rubber and a poly-p-xylene resin, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use the a poly-p-xylene resin as the material for the adhesive layer, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
As evidence by Poly(p-xylene), poly-p-xylene has the common name poly-p-xylene and parylene N (Common Names, p. 1). Given that the adhesive layer is parylene N resin, it is clear the adhesive layer has a dielectric constant of 2.65, dissipation factor of 0.0006 or 0.0002, a water adsorption after 24 hours of 0.1% as evidence by Fortin (corresponding to a dielectric constant of the first bonding layer is lower than 3, and a dissipation factor of the first bonding layer is lower than 0.005; a coefficient of water absorption of the first bonding layer is lower than 0.5% at a temperature of 25ºC within 24 hours; a coefficient of thermal expansion of the first bonding layer is lower than 50µm/m/ºC).
Alternatively, given that Lee discloses the adhesive layer made of a material that overlaps the presently claimed first bonding layer, including one or more of an epoxy resin, a phenoxy resin, a poly (acrylic acid) resin, a polyurethane resin, a silicone rubber, a poly-p-xylene (i.e., parylene) resin, a liquid crystal polymer, a bismaleimide resin, a polyimide resin, it therefore would be obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention, to use include at least the silicone rubber and parylene resin in the adhesive layer, which is both disclosed by Lee and encompassed within the scope of the present claims and thereby arrive at the claimed invention.
Since the adhesive layer of Lee is substantially identical to the present claimed first bonding layer in composition and structure, it is clear that adhesive layer of Lee would inherently have a dielectric constant lower than 3, a dissipation factor lower than 0.005, a coefficient of water absorption lower than 0.5% at a temperature of 25ºC within 24 hours and a coefficient of thermal expansion lower than 50 µm/m/ºC.

    PNG
    media_image1.png
    392
    1108
    media_image1.png
    Greyscale
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 (I).
In reference to claim 2, Lee discloses the limitations of claim 1, as discussed above. Lee further discloses the metal layer 110 includes copper, aluminum, iron, silver, palladium, nickel, chromium, molybdenum, tungsten, zinc, chromium, manganese, cobalt, gold, tin, lead, or stainless steel, or an alloy including at least two of the metallic materials mentioned above ([0036]) (corresponding to a material of the first metal layer and the second metal layer is selected from the group consisting of Cu, Al, Au, Ag, Sn, Pb, Sn-Pb alloy, Fe, Pd, Ni, Cr, Mo, W, Zn, Mn, Co, stainless steel and combinations thereof).
In reference to claims 3 and 4, Lee discloses the limitations of claim 1, as discussed above. Lee further discloses the metal layer is a redistribution layer after etching and serves as a circuit layer in a circuit board ([0036]; [0049]) (corresponding to at least one of the first metal layer and the second metal layer is a patterned metal layer; a surface of the patterned metal layer includes a circuit structure). 
In reference to claim 5, Lee discloses the limitations of claim 1, as discussed above. Lee discloses the liquid crystal polymer layer includes a soluble liquid crystal polymer ([0041]-[0044]) (corresponding to a material of the first insulating layer and the second insulating layer is selected from the group consisting of polyimide, polyethylene terephthalate, Teflon, liquid crystal polymer, poly ethylene, polypropylene, polystyrene, polyvinyl chloride, nylon, acrylic, acrylonitrile-butadiene-styrene, phenolic resins, epoxy, polyester, silicone, polyurethane, polyamide-imide and combinations thereof).
In reference to claims 12 and 13, Lee discloses the limitations of claim 1, as discussed above. Lee further discloses the composite substrate includes at least two metal layers 110 and an insulating structure 720 ([0058]). The insulating structure includes a plurality of liquid crystal polymer layers 121 stacking each other and disposed between the metal layers 110, between the liquid crystal polymer layer 121 and the liquid crystal polymer layer 121 an adhesive layer 130 is interposed ([0058]) (corresponding to a bonding structure is located between the first bonding layer and the second metal base material, and the bonding structure comprising a second bonding layer; the bonding structure further comprising a plurality of third insulating layers and a plurality of second bonding layers, wherein any one of the plurality of third insulating layers is laminated with any one of the plurality of second bonding layers wherein an undermost third insulating layer of the plurality of third insulating layers is disposed on the first bonding layer, and an uppermost second bonding layer of the plurality of second bonding layers is disposed beneath the second insulating layer). 
Response to Arguments
In reference to amended claim 12, the previous Claim Objections of record are withdrawn.

In response to amended claims 2, 4-5 and cancelled claim 11, the previous 35 U.S.C. 112(b) rejections of record are withdrawn.

In response to amended claim 1, which now recites the first bonding layer is selected from the group consisting of butyral phenolic resin, silicone rubber resin, parylene resin, urethane resin and combinations thereof, it is noted that Ando et al. (KR 2020/0036770) (Ando) and McKee et al. (US 2005/0121226) (McKee) no longer meet the presently claimed limitations. Therefore, the previous 35 U.S.C. 103 rejections over Ando and McKee are withdrawn from record. However, the amendment necessitates a new set of rejections, set forth above. 
Applicant’s arguments filed 09/27/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784